     Case 3:20-cv-00819-JAH-AGS Document 10 Filed 06/08/20 PageID.252 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10    John SHUFELDT,                                       Case No.: 20-cv-0819-JAH-AGS
                                          Plaintiff,
11                                                         ORDER SETTING VIDEO
      v.                                                   CONFERENCE
12
      BAKER DONELSON BEARMAN
13
      CALDWELL & BERKOWITZ, P.C.,
14                        Defendant.
15
16         On June 22, 2020, at 3:00 p.m., the Court will hold a motion hearing. Due to
17   COVID-19, the Court will conduct the hearing over the Zoom teleconference program. The
18   Court will e-mail counsel of record an invitation and link allowing them to join the Zoom
19   call. All participants are expected to devote their full attention to the hearing as though they
20   were attending in person. Movant is responsible for serving a copy of this Order, along
21   with the Zoom invitation, on all interested parties.
22         By June 15, 2020, the parties must email chambers with a list of participants for
23   each side, as well as backup phone numbers in the event there are technical problems with
24   Zoom. Participants must connect to the conference five minutes before the scheduled start
25   time. Participants are encouraged to familiarize themselves with the Zoom program before
26   the hearing and to contact chambers at efile_schopler@casd.uscourts.gov if they have any
27   questions.
28

                                                       1
                                                                                   20-cv-0819-JAH-AGS
     Case 3:20-cv-00819-JAH-AGS Document 10 Filed 06/08/20 PageID.253 Page 2 of 2



1          Should a member of the public wish to be present at the hearing, they should email
2    a request for a copy of the Zoom invitation to efile_schopler@casd.uscourts.gov.
3    Dated: June 8, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             20-cv-0819-JAH-AGS
